department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc cc psi br7 tl-n-6061-00 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel -- from associate chief_counsel passthroughs and special industries cc psi subject research_credit this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer a b c d u v w x y z issue ein dollar_figure dollar_figure dollar_figure dollar_figure whether expenses_incurred by taxpayer for wages paid to employees of taxpayer’s in-house patent department constitute qualified_research_expenses under sec_41 conclusion expenses_incurred by taxpayer for wages paid to employees of taxpayer's in-house patent department do not constitute qualified_research_expenses under sec_41 because such wages are not for services performed by taxpayer's employees that constitute qualified_services specifically the wages are not for tl-n-6061-00 either the actual conduct of qualified_research under sec_41 the direct supervision of the actual conduct of qualified_research or the direct support of either the actual conduct of qualified_research or the direct supervision of the actual conduct of qualified_research facts taxpayer is a provider of telecommunications products and services to protect taxpayer’s interests in its intangible_property taxpayer’s patent department manages the patent application process according to taxpayer the patent application process begins when an engineer performing research prepares a written disclosure of an idea which establishes the basis for the patent application to be drafted by the patent attorney and ends with the granting of a patent by the u s patent office during the a through d taxable years taxpayer employed between u to v persons in its patent department employees of the patent department include patent attorneys patent agents patent engineers patent illustrators and patent coordinators all personnel other than patent coordinators have technical degrees typically in electrical engineering physics or the equivalent the job titles and or job description sec_1 of the various patent department employees are summarized as follows patent attorneys the various job titles of the patent attorneys include from most to least senior group patent attorney division patent attorney senior patent attorney patent attorney i patent attorney ii patent attorney iii the duties of senior patent attorneys and patent attorneys i ii and iii generally include preparing and amending u s patent applications preparing and amending u s and secondary patent applications developing an understanding of client technology and eventually developing expertise according to client needs drafting of and assisting on agreements infringement or validity studies developing and maintaining communication with engineers inventors and managers and eventually developing counseling capability for all patent department employees the extent of involvement in and supervision over the duties described varies depending upon years of experience tl-n-6061-00 group patent attorneys and division patent attorneys have at least years experience and generally are responsible for the complete docket of patent disclosures amendments and intellectual_property projects for the assigned business area they also must be proficient in intellectual_property protection agreements and infringement studies counseling in intellectual_property matters supervision and training of intellectual_property practitioners patent agent the various job titles of the patent agents include from most to least senior patent agent i patent agent ii and patent agent iii the duties of all patent agents generally include preparing and amending u s patent applications with some supervision from patent attorneys preparing and amending secondary patent applications assisting with patent attorney guidance on infringement and validity studies developing communication with engineers inventors and managers maintaining awareness of relevant technical developments and continuing to develop an understanding of competitors’ as well as clients’ products and technology direction senior patent drafter or patent engineer the job of senior patent drafters is to prepare clear complete and accurate working plans and detail drawings for use in obtaining patent rights the duties of senior patent drafters generally include making final drawings from rough or detailed sketches or notes according to specifications checking dimensions of parts materials to be used relation of one part to another and relation of parts to entire project making adjustments or changes as necessary drawing statistical charts as required applying mechanical and electrical knowledge engineering practices mathematics and materials to complete drawings drafting multi-view assembly and subassembly drawings patent illustrator the various job titles of the patent illustrators include from most to least senior senior patent illustrator patent illustrator i patent illustrator ii and patent illustrator iii tl-n-6061-00 the duties of all patent illustrators generally include providing high-quality patent application drawings by further defining conceptual designs or rough sketches determining the layout 3-d perspective and appearance of inventions to prepare final artwork eg detailed schematics drawings illustrations flow diagrams etc planning and preparing layouts and drawings using computer-aided drafting systems and software interfacing with patent practitioners and inventors to produce and revise patent filing specifications specifically in relevant part talking with the practitioner and or inventor to determine the needs and requirements of the drawing assignment and providing expert advice to the practitioner on the best way to illustrate the invention patent coordinator patent coordinators perform clerical and administrative tasks and their job is to coordinate the patent docketing activities of the patent department the duties of patent coordinators generally include ensuring that docketing foreign filing and annuity_payment procedures are followed according to strict statutory requirements preparing procedural manuals for the office staff requiring investigation and analysis of changes in patent laws affecting office procedures handling minor problems with disclosure processing payment of patent awards department billings and taxes preparing monthly reports on patent office activities assigning and monitoring the work of lower level personnel for the d taxable_year taxpayer has claimed z as qualified_wages for purposes of sec_41 in addition taxpayer has filed an additional claim for qualified_wages for the a b and c taxable years in the amounts of w x and y respectively law sec_41 allows taxpayers a credit against tax for increasing research activities generally the credit is an incremental credit equal to the sum of percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments sec_41 provides that the term qualified_research_expenses means the sum of the following amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer a in-house_research_expenses and b contract_research_expenses tl-n-6061-00 sec_41 provides in relevant part that in-house_research_expenses include any wages paid_or_incurred to an employee for qualified_services performed by such employee and any amount_paid or incurred for supplies used in the conduct of qualified_research sec_41 provides that qualified_services means for purposes of both in-house and contract expenses i engaging in qualified_research or ii engaging in the direct supervision or direct support of research activities which constitute qualified_research sec_1_41-2 provides that engaging in qualified_research for purposes of performing qualified_services means the actual conduct of qualified_research as in the case of a scientist conducting laboratory experiments sec_1_41-2 provides that direct supervision for purposes of performing qualified_services means the immediate supervision first-line management of qualified_research as in the case of a research scientist who directly supervises laboratory experiments but who may not actually perform experiments direct supervision does not include supervision by a higher-level manager to whom first-line managers report even if that manager is a qualified_research scientist sec_1_41-2 provides that direct support for purposes of performing qualified_services means services in the direct support of either i persons engaging in actual conduct of qualified_research or ii persons who are directly supervising persons engaging in the actual conduct of qualified_research for example direct support of research includes the services of a secretary for typing reports describing laboratory results derived from qualified_research of a laboratory worker for cleaning equipment used in qualified_research of a clerk for compiling research data and of a machinist for machining a part of an experimental model used in qualified_research under sec_1_41-2 however direct support of research activities does not include general administrative services or other services only indirectly of benefit to research activities for example services of payroll personnel in preparing salary checks of laboratory scientists of an accountant for accounting for research expenses of a janitor for general cleaning of a research laboratory or of under sec_1_41-2 a contract research expense i sec_65 percent of any expense paid_or_incurred in carrying_on_a_trade_or_business to any person other than an employee of the taxpayer for the performance on behalf of the taxpayer of i qualified_research or ii services which if performed by employees of the taxpayer would constitute qualified_services although contract_research_expenses are not at issue in this case the rules relative to qualified_services as they apply to in-house_research_expenses likewise apply to contract_research_expenses tl-n-6061-00 company officers engaged in supervising financial or personnel matters do not qualify as direct support of research this is true whether general administrative personnel are part of the research department or in a separate department direct support does not include supervision indeed supervisory services constitute qualified_services only to the extent provided in sec_1_41-2 in general qualified_services do not consist of overhead general or administrative services or other services that only indirectly support the qualified_research thus accounting budgetary payroll and legal functions as well as business supervision and raising capital do not constitute qualified_services see joint_committee on taxation general explanation of the economic_recovery_tax_act_of_1981 pincite qualification under any of the grounds cited above is contingent upon a determination that the taxpayer is performing qualified_research within the meaning of sec_41 for purposes of the research_credit in taxable years through date the term qualified_research had the same meaning as the term research or experimental had under sec_174 except that the term did not include qualified_research conducted outside the united_states qualified_research in the social sciences or humanities and funded research under sec_1_174-2 the term research or experimental expenditures includes the costs of obtaining a patent such as attorneys' fees expended in making and perfecting a patent application however research or experimental expenditures do not include expenditures_for the acquisition of another's patent model production or process sec_1_174-2 for taxable years beginning after date congress substantially narrowed the definition of qualified_research for purposes of the credit computation with the objective of narrowing the scope of the credit to technological advances in products and processes see s rep no pincite h_r rep no pincite thus it was no longer sufficient merely to satisfy the sec_174 definition of research or experimental expenditure to qualify for the research_credit see 110_tc_454 982_fsupp_1279 n d ill aff'd 163_f3d_440 7th cir thus for taxable years beginning after date sec_41 defines the term qualified_research as research a with respect to which expenditures may be treated as expenses under sec_174 b which is undertaken for the purpose of discovering information-- i which is technological in nature and tl-n-6061-00 ii the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer and c substantially_all of the activities of which constitute elements of a process_of_experimentation for a purpose related to a new or improved function performance or reliability or quality and not for a purpose related to style taste cosmetic or seasonal design factors qualified_research does not include any activity described in sec_41 sec_41 excludes several activities from the definition of qualified_research the exclusion for research after commercial production under sec_41 provides that the credit shall not be available for any research conducted after the beginning of commercial production of the business_component the business_component is defined as any product process computer_software technique formula or invention held_for_sale lease or license or used by the taxpayer in its trade_or_business sec_41 the legislative_history clarifies that no expenses for post-research activities relating to a business_component are eligible for the credit after the component has been developed to the point where it either meets the basic functional and economic requirements of the taxpayer for such component or is ready for commercial sale or use h_r conf_rep no at ii-74 the credit will be allowed for post-research activities only in the event a significant improvement is made to an existing business_component such that a new business_component is created see id at ii-74 n analysis the issue in this request for field_service_advice is whether wages paid to taxpayer's employees which are attributable to obtaining u s patents are qualified_research_expenses under sec_41 to qualify for the credit such wages must be for services performed by taxpayer's employees that constitute qualified_services within the meaning of sec_41 and sec_1_41-2 specifically taxpayer must show that the wages paid to its patent department employees are for either the actual conduct of qualified_research under sec_41 the direct supervision of the actual conduct of qualified_research or the direct support of either the actual conduct of qualified_research or the direct supervision of the actual conduct of qualified_research thus the determination of whether taxpayer's activities constitute qualified_services should be made by reference to the activities of taxpayer's employees and not by reference to the job title qualified_research tl-n-6061-00 the wages paid to employees of taxpayer's patent department relative to taxpayer's patent application process are not for the actual conduct of qualified_research under sec_41 while there is no dispute that taxpayer has satisfied the first requirement for qualified_research in that the costs of obtaining patents are research or experimental expenditures under sec_174 we cannot agree that taxpayer has satisfied the remaining requirements under sec_41 for taxable years after date to qualify for the credit the activities undertaken by taxpayer's patent department must be research undertaken for the purpose of discovering information that is technological in nature the application of which must be intended to be useful in the development of a new or improved business_component of the taxpayer further substantially_all of the research activities must constitute elements of a process_of_experimentation and must relate to a new or improved function performance reliability or quality and not to style taste cosmetic or seasonal design factors we have reviewed the job descriptions for the various patent department employees and do not believe that any of the activities delineated by the descriptions involve the discovery of technological information the application of which is intended to be useful in the development of a new or improved business_component the patent attorneys and patent agents generally prepare and amend patent applications to perform this task they must develop and maintain a communication link with inventors and engineers in a memorandum captioned response to eng-44 hereafter response taxpayer states that i nteraction with the engineer performing the research is often required which can result in the opportunity for the patent attorney to directly impact the research efforts for example the patent attorney may advise an engineer to re-direct his research efforts to prevent infringement on another inventor's previously granted patent we do not dispute this presumably a patent attorney and or patent agent must make a preliminary determination as to whether an idea for a proposed product is patentable to the extent there may be an existing patent moreover the patent attorneys and patent agents may provide advice to the researchers as to how distinct an invention or product must be such activities necessarily presuppose constant interaction between the researchers and the patent attorneys and patent agents such activities however do not presuppose the performance of qualified_research by either the patent attorneys or patent agent because there is no discovery of technological information the application of which is intended to be useful in the development of a new or improved business_component of taxpayer rather such activities are limited to determining whether a patent exists with respect to a similar product similarly the activities of the senior patent drafter patent illustrator and patent coordinator do not qualify under sec_41 senior patent drafters prepare final drawings of inventions for use in obtaining patent rights patent illustrators generally prepare patent application drawings and also serve as an tl-n-6061-00 intermediary between patent attorneys and inventors regarding the requirements of a patent drawing patent coordinators perform tasks relative to the patent docketing activities of the patent department none of these activities constitute qualified_research activities rather such activities are focused upon facilitating the acquisition of a patent for a completed product or invention in addition none of the activities of any patent department personnel constitute elements of a process_of_experimentation under sec_41 the conference_report describes the term process_of_experimentation as a process involving the evaluation of more than one alternative designed to achieve a result where the means of achieving that result is uncertain at the outset this may involve developing one or more hypotheses testing and analyzing those hypotheses through for example modeling or simulation and refining or discarding the hypotheses as part of a sequential design process to develop the overall component h_r conf_rep no at ii-71 none of the activities delineated in taxpayer's patent department job descriptions involve the weighing of alternatives or the development and analysis of hypotheses with respect to the development of the new or improved business_component in fact from taxpayer's perspective the process underlying the activities of the patent department should not be theoretical or speculative taxpayer relies upon its patent attorneys and patent agents to provide certain and irrefutable findings regarding the desired patent because taxpayer's products and resultant patents must be able to withstand legal scrutiny similarly the drawings generated by the senior patent drafter and patent illustrator must accurately reflect a completed final product or invention finally we note that some of the activities of taxpayer's patent department may be disallowed under the exclusion for research after commercial production if such products meet the basic functional and economic requirements of the taxpayer see sec_41 h_r conf_rep no at ii-74 it is also arguable that taxpayer's products are ready for commercial sale or use but for any impediments posed by the absence of the requisite patents direct supervision of qualified_research the wages paid to employees of taxpayer's patent department relative to taxpayer's patent application process are not for the direct supervision of the actual conduct of qualified_research under sec_41 direct supervision for tl-n-6061-00 purposes of performing qualified_services means the immediate day-to-day supervision or first-line management of qualified_research unlike the inventor or engineer or manager who directly supervises laboratory experiments performed by taxpayer's researchers taxpayer's patent department does not have a supervisory role vis-a-vis taxpayer's researchers even if during the course of daily discussions with the research department a patent attorney for example provided some guidance as to the direction of a certain product’s development because of concerns regarding an existing patent it is highly unlikely that the patent attorney would communicate directly with the researcher and not through that researcher’s own immediate supervisor notwithstanding the fact that most patent department personnel have technical degrees it is doubtful that any personnel possess either the technical ability or wherewithal to assume such a supervisory role taxpayer has provided no information to suggest that patent department employees possessed the requisite scientific capability to supervise directly the taxpayer's researchers while taxpayer has argued that the requisite interaction and interfacing between its inventors and the patent department directly impacts the research efforts this does not constitute the direct supervision of the actual conduct of qualified_research thus far we have concluded that taxpayer's patent department does not engage in the actual conduct of qualified_research or the direct supervision of qualified_research accordingly the wages of taxpayer's patent department can be taken into account for purposes of computing the research_credit only if the activities of the patent department are in the direct support of qualified_research direct support of qualified_research the wages paid to employees of taxpayer's patent department relative to taxpayer's patent application process are not for the direct support of either the actual conduct of qualified_research or the direct supervision of the actual conduct of qualified_research in its response taxpayer correctly notes that activities in direct support of research include typing reports cleaning equipment compiling data and machining parts so that without such activities the research could not be completed see sec_1_41-2 thus the failure of a secretary to type a report describing laboratory results derived from qualified_research may impede the research particularly to the extent such report would document the requisite process_of_experimentation similarly the failure of a clerk to compile research data may delay if not suspend the research conversely the failure of a patent coordinator to prepare a monthly report on patent department activities or to ensure that patent docketing procedures are followed may impede the operations of the patent department but not the progress of taxpayer's researchers similarly the failure of a patent attorney to determine if tl-n-6061-00 the product under development may potentially infringe upon an existing patent will only temporarily curtail product development in the same way the failure of a payroll employee to cut a salary check only may delay the research phase to the extent taxpayer's overall business activities are affected in short the activities of the patent department are intended to facilitate streamline and validate the research efforts and end products of taxpayer's inventors and engineers the patent department will perform all necessary tasks to achieve this end but such activities alone do not contribute to the efforts underlying the research or support the research under the facts provided we do not believe that taxpayer has demonstrated that patent department personnel contributed in any germane way to its research efforts although patent department personnel have technical degrees taxpayer does not portray such personnel as scientists or experts who may have been responsible for investigating what research avenues to pursue and that but for their recommendations the various alternatives and hypotheses could not have been weighed and evaluated the activities performed by taxpayer's patent department simply involve determining the extent to which completed research can be protected through the satisfaction of certain legal requirements case development hazards and other considerations we note that in response taxpayer's counsel states that the irs acquiesces on the issue of qualification under sec_174 the use of the word acquiesce is curious in view of the fact that the service will not argue against a regulation that clearly states that the costs of obtaining a patent will qualify under sec_174 we cannot however acquiesce on the issue of whether such costs constitute qualified_research costs under sec_41 congress in narrowing the scope of the credit to technological advances in products and processes sought to prevent taxpayers from claiming the credit for any expense relating to product development thus the credit is not available for an expenditure merely because the expenditure satisfies the requirements of sec_174 see 110_tc_454 costs attributable to obtaining a patent are precisely the sort of product development expenses that congress sought to exclude from the definition of qualified_research in response taxpayer's counsel notes that in the conference_report to the act congress specifically excludes the costs of acquiring another person's patent from the credit which implicitly allows the costs of obtaining one's own patent as expenditures that qualify for the credit h_r conf_rep no at ii-71 this argument is at best specious not surprisingly taxpayer presents this excerpt from the conference_report out of context the quoted portion is from a section of the conference_report where congress is delineating the threshold sec_174 requirements for qualified_research thus congress notes that the credit like the tl-n-6061-00 sec_174 deduction is not available for costs of acquiring another person's patent this is precisely the standard found under sec_1_174-2 which contemplates that a taxpayer should not get the deduction for obtaining another taxpayer's already perfected patent a sec_197 intangible subject_to 15-year amortization thus there is no inference in the conference_report that sec_41 allows the costs of obtaining that is making and perfecting one's own patent finally we note that in response taxpayer maintains that t here have been cases during the tax years in question where the involvement of the patent attorneys has been so significant that they were required to be listed as one of the inventors on the patent application this illustrates that some of the expenses in the patent department would even qualify under the stricter test of services directly engaged in research under sec_41 if this is indeed the case then taxpayer must come forward with evidence showing that the activities of such patent attorneys satisfied the substantive requirements for qualified_research under sec_41 and c until taxpayer makes such a showing however we cannot treat the wages incurred as qualified_research_expenses this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by christine e ellison chief branch passthroughs and special industries
